UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	April 30, 2016 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 4/30/16 (Unaudited) COMMON STOCKS (97.0%) (a) Shares Value Aerospace and defense (5.1%) Airbus Group SE (France) 4,457 $278,908 Embraer SA ADR (Brazil) 10,413 240,540 General Dynamics Corp. 23,751 3,337,491 Honeywell International, Inc. 17,894 2,044,747 L-3 Communications Holdings, Inc. 8,436 1,109,587 Northrop Grumman Corp. 21,846 4,505,956 Raytheon Co. 6,725 849,704 United Technologies Corp. 11,254 1,174,580 Air freight and logistics (0.4%) United Parcel Service, Inc. Class B 11,070 1,163,125 Airlines (0.4%) American Airlines Group, Inc. 30,081 1,043,510 Auto components (0.2%) Johnson Controls, Inc. 13,922 576,371 Banks (5.5%) Bank of America Corp. 232,919 3,391,301 Citigroup, Inc. 19,303 893,343 JPMorgan Chase & Co. 71,387 4,511,658 KeyCorp 86,861 1,067,522 Regions Financial Corp. 64,698 606,867 U.S. Bancorp 40,363 1,723,096 Wells Fargo & Co. 49,976 2,497,800 Beverages (2.7%) Dr. Pepper Snapple Group, Inc. 15,800 1,436,378 Molson Coors Brewing Co. Class B 10,361 990,822 Monster Beverage Corp. (NON) 12,463 1,797,414 PepsiCo, Inc. 29,762 3,064,296 Biotechnology (3.7%) AMAG Pharmaceuticals, Inc. (NON) 7,483 198,449 Amgen, Inc. 10,777 1,705,999 Biogen, Inc. (NON) 5,819 1,600,167 Celgene Corp. (NON) 20,270 2,096,121 Gilead Sciences, Inc. 31,433 2,772,705 Medivation, Inc. (NON) 17,627 1,018,841 TESARO, Inc. (NON) (S) 10,024 415,395 Building products (0.5%) Allegion PLC (Ireland) 2,582 168,992 CaesarStone Sdot-Yam, Ltd. (Israel) (NON) 13,660 505,830 Fortune Brands Home & Security, Inc. 12,637 700,216 Capital markets (2.7%) AllianceBernstein Holding LP 30,390 713,861 Ameriprise Financial, Inc. 6,988 670,149 Bank of New York Mellon Corp. (The) 32,717 1,316,532 Charles Schwab Corp. (The) 73,204 2,079,726 Goldman Sachs Group, Inc. (The) 2,846 467,057 Invesco, Ltd. 19,817 614,525 KKR & Co. LP 106,507 1,448,495 Chemicals (3.2%) Air Products & Chemicals, Inc. 3,527 514,554 Albemarle Corp. 2,270 150,183 Axalta Coating Systems, Ltd. (NON) 13,685 389,612 Axiall Corp. 4,995 117,632 CF Industries Holdings, Inc. 5,190 171,633 Dow Chemical Co. (The) 22,608 1,189,407 E.I. du Pont de Nemours & Co. 19,070 1,256,904 PPG Industries, Inc. 6,758 746,016 Praxair, Inc. 4,780 561,459 Sherwin-Williams Co. (The) 7,589 2,180,396 Symrise AG (Germany) 16,297 1,079,068 W.R. Grace & Co. (NON) 1,576 120,848 Commercial services and supplies (1.3%) Rollins, Inc. 20,517 551,292 Stericycle, Inc. (NON) 5,824 556,541 Tyco International PLC 65,000 2,503,800 Communications equipment (1.1%) Cisco Systems, Inc. 102,650 2,821,849 Construction materials (0.1%) LafargeHolcim, Ltd. (Switzerland) 1,593 80,527 Martin Marietta Materials, Inc. 1,402 237,260 Vulcan Materials Co. 668 71,897 Consumer finance (1.0%) Capital One Financial Corp. 11,893 860,934 Oportun Financial Corp. (acquired 6/23/15, cost $133,158) (Private) (F) (RES) (NON) 46,722 119,842 Synchrony Financial (NON) 51,563 1,576,281 Containers and packaging (0.4%) Ball Corp. 4,177 298,154 Sealed Air Corp. 11,007 521,292 Smurfit Kappa Group PLC (Ireland) 7,645 202,222 Diversified consumer services (0.3%) Bright Horizons Family Solutions, Inc. (NON) 8,255 541,693 Service Corp. International/US 13,958 372,260 Diversified financial services (0.3%) Bats Global Markets, Inc. (NON) 6,778 160,706 Berkshire Hathaway, Inc. Class B (NON) 4,689 682,156 Silver Run Acquisition Corp. (Units) (NON) 6,140 63,365 Diversified telecommunication services (1.8%) AT&T, Inc. 77,935 3,025,437 Frontier Communications Corp. (S) 151,477 842,212 Level 3 Communications, Inc. (NON) 18,826 983,847 Electric utilities (1.9%) American Electric Power Co., Inc. 8,740 554,990 Edison International 6,669 471,565 Exelon Corp. 45,070 1,581,506 NextEra Energy, Inc. 11,180 1,314,544 PG&E Corp. 19,096 1,111,387 Electronic equipment, instruments, and components (0.3%) TE Connectivity, Ltd. 12,613 750,221 Energy equipment and services (0.6%) Baker Hughes, Inc. 3,374 163,167 C&J Energy Services, Ltd. (NON) 10,977 15,917 Calfrac Well Services, Ltd. (Canada) 10,647 15,868 Frank's International NV (Netherlands) (S) 3,562 59,307 Halliburton Co. 20,447 844,666 Independence Contract Drilling, Inc. (NON) 21,035 83,719 Oceaneering International, Inc. 1,100 40,315 Schlumberger, Ltd. 3,932 315,897 Weatherford International PLC (NON) 23,817 193,632 Food and staples retail (2.3%) Costco Wholesale Corp. 10,087 1,494,187 CVS Health Corp. 23,143 2,325,872 Wal-Mart Stores, Inc. 8,803 588,657 Walgreens Boots Alliance, Inc. 21,676 1,718,473 Food products (1.7%) Blue Buffalo Pet Products, Inc. (NON) 7,740 191,642 JM Smucker Co. (The) 5,861 744,230 Kraft Heinz Co. (The) 19,122 1,492,855 Mondelez International, Inc. Class A 31,368 1,347,569 Nomad Foods, Ltd. (United Kingdom) (NON) 17,856 145,348 Pinnacle Foods, Inc. 4 170 TreeHouse Foods, Inc. (NON) 6,936 613,142 Health-care equipment and supplies (2.1%) Abbott Laboratories 5,223 203,175 Baxter International, Inc. 3,063 135,446 Becton Dickinson and Co. 6,880 1,109,469 Boston Scientific Corp. (NON) 15,483 339,387 C.R. Bard, Inc. 4,401 933,760 Cooper Cos., Inc. (The) 3,986 610,177 DexCom, Inc. (NON) 2,856 183,869 Edwards Lifesciences Corp. (NON) 4,630 491,752 Intuitive Surgical, Inc. (NON) 1,658 1,038,505 Medtronic PLC 7,895 624,889 Health-care providers and services (1.1%) Aetna, Inc. 3,533 396,650 Anthem, Inc. 1,426 200,738 Cardinal Health, Inc. 8,176 641,489 Cigna Corp. 6,475 897,047 Express Scripts Holding Co. (NON) 6,733 496,424 Henry Schein, Inc. (NON) 2,237 377,382 Health-care technology (0.2%) Castlight Health, Inc. Class B (NON) 87,640 315,504 HTG Molecular Diagnostics, Inc. (NON) 2,450 7,105 Press Ganey Holdings, Inc. (NON) 5,035 153,416 Hotels, restaurants, and leisure (1.9%) Chipotle Mexican Grill, Inc. (NON) 265 111,557 Hilton Worldwide Holdings, Inc. 51,234 1,129,710 Marriott International, Inc./MD Class A (S) 5,525 387,247 Penn National Gaming, Inc. (NON) 38,911 627,634 Restaurant Brands International LP (Units) (Canada) 60 2,589 Restaurant Brands International, Inc. (Canada) 19,767 855,120 Wynn Resorts, Ltd. (S) 8,342 736,599 Yum! Brands, Inc. 14,090 1,121,000 Household products (0.1%) Spectrum Brands Holdings, Inc. 1,605 182,328 Independent power and renewable electricity producers (1.1%) Calpine Corp. (NON) 70,968 1,119,875 NextEra Energy Partners LP 12,226 353,209 NRG Energy, Inc. 74,529 1,125,388 NRG Yield, Inc. Class C 22,694 367,189 Industrial conglomerates (0.5%) Danaher Corp. 13,741 1,329,442 Insurance (2.7%) American International Group, Inc. 38,317 2,138,855 Assured Guaranty, Ltd. 36,916 955,017 Chubb, Ltd. 10,543 1,242,598 Genworth Financial, Inc. Class A (NON) 106,442 365,096 Hartford Financial Services Group, Inc. (The) 29,376 1,303,707 Prudential PLC (United Kingdom) 56,376 1,115,258 Internet and catalog retail (3.1%) Amazon.com, Inc. (NON) 7,506 4,950,883 Ctrip.com International, Ltd. ADR (China) (NON) (S) 19,499 850,351 Delivery Hero Holding GmbH (acquired 6/12/15, cost $154,040) (Private) (Germany) (F) (RES) (NON) 20 110,587 Groupon, Inc. (NON) 20,386 73,797 Netflix, Inc. (NON) 2,674 240,740 Priceline Group, Inc. (The) (NON) 1,566 2,104,172 Internet software and services (5.3%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 5,532 425,632 Alphabet, Inc. Class A (NON) 9,627 6,814,761 Criteo SA ADR (France) (NON) 5,992 249,806 Facebook, Inc. Class A (NON) 41,359 4,862,991 GoDaddy, Inc. Class A (NON) 7,721 234,487 Tencent Holdings, Ltd. (China) 24,200 491,074 Wix.com, Ltd. (Israel) (NON) 11,142 275,430 Yahoo!, Inc. (NON) 22,473 822,512 IT Services (2.3%) Computer Sciences Corp. 17,008 563,475 Fidelity National Information Services, Inc. 11,333 745,711 MasterCard, Inc. Class A 14,344 1,391,225 PayPal Holdings, Inc. (NON) 20,570 805,933 Visa, Inc. Class A 35,810 2,765,964 Leisure products (0.1%) Brunswick Corp. 6,999 336,162 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 26,316 1,076,851 Machinery (0.7%) Manitowoc Foodservice, Inc. (NON) 98,746 1,482,177 Pentair PLC 6,611 383,967 Media (4.3%) CBS Corp. Class B (non-voting shares) 16,655 931,181 Charter Communications, Inc. Class A (NON) (S) 8,757 1,858,586 Comcast Corp. Class A 37,638 2,286,885 DISH Network Corp. Class A (NON) 6,131 302,197 Liberty Global PLC Ser. A (United Kingdom) (NON) 44,266 1,670,156 Live Nation Entertainment, Inc. (NON) 67,618 1,452,435 Time Warner Cable, Inc. 4,083 866,045 Time Warner, Inc. 14,832 1,114,476 Walt Disney Co. (The) 9,524 983,448 Metals and mining (0.4%) Alcoa, Inc. 13,111 146,450 ArcelorMittal SA (France) 20,828 117,978 Hi-Crush Partners LP (Units) 2,286 16,002 Newmont Mining Corp. 10,045 351,274 Nucor Corp. 4,451 221,571 Steel Dynamics, Inc. 3,929 99,050 Multi-utilities (0.3%) Sempra Energy 6,835 706,397 Multiline retail (0.4%) Dollar General Corp. 12,871 1,054,264 Oil, gas, and consumable fuels (6.8%) Anadarko Petroleum Corp. 55,819 2,945,010 Apache Corp. 10,346 562,822 Cabot Oil & Gas Corp. 8,067 188,768 California Resources Corp. 1,619 3,562 Cenovus Energy, Inc. (Canada) 35,655 565,217 Cheniere Energy, Inc. (NON) 5,110 198,677 Chevron Corp. 13,821 1,412,230 Cimarex Energy Co. 1,680 182,918 Concho Resources, Inc. (NON) 2,421 281,248 ConocoPhillips 28,344 1,354,560 Continental Resources, Inc. (NON) (S) 13,396 499,135 Diamondback Energy, Inc. (NON) 1,508 130,563 ENI SpA (Italy) 49,795 813,980 Enterprise Products Partners LP 19,341 516,211 EOG Resources, Inc. 17,963 1,484,103 Exxon Mobil Corp. 6,571 580,876 Gulfport Energy Corp. (NON) 2,157 67,514 Hess Corp. 3,299 196,686 Marathon Oil Corp. 51,966 732,201 Occidental Petroleum Corp. 16,309 1,250,085 Pioneer Natural Resources Co. 6,163 1,023,674 Royal Dutch Shell PLC Class A (United Kingdom) 60,040 1,571,141 Suncor Energy, Inc. (Canada) 54,305 1,594,938 Personal products (1.5%) Avon Products, Inc. 36,678 172,753 Coty, Inc. Class A 64,561 1,962,654 Edgewell Personal Care Co. 23,387 1,919,371 Pharmaceuticals (4.4%) Allergan PLC (NON) 12,368 2,678,414 Bristol-Myers Squibb Co. 26,941 1,944,601 Eli Lilly & Co. 20,666 1,560,903 Jazz Pharmaceuticals PLC (NON) 2,244 338,171 Johnson & Johnson 10,526 1,179,754 Merck & Co., Inc. 23,530 1,290,385 Mylan NV (NON) 28,173 1,175,096 Pfizer, Inc. 52,932 1,731,406 Real estate investment trusts (REITs) (3.3%) American Tower Corp. (R) 19,619 2,057,641 AvalonBay Communities, Inc. (R) 4,080 721,303 Boston Properties, Inc. (R) 5,590 720,327 Equinix, Inc. (R) 1,732 572,166 Equity Lifestyle Properties, Inc. (R) 5,186 355,189 Essex Property Trust, Inc. (R) 1,225 270,051 Federal Realty Investment Trust (R) 2,331 354,498 Gaming and Leisure Properties, Inc. (R) 21,198 695,082 General Growth Properties (R) 20,518 575,120 Kimco Realty Corp. (R) 5,763 162,056 Pebblebrook Hotel Trust (R) 5,127 141,710 Public Storage (R) 2,744 671,759 Simon Property Group, Inc. (R) 4,108 826,406 Ventas, Inc. (R) 9,090 564,671 Vornado Realty Trust (R) 2,661 254,738 Real estate management and development (0.4%) CBRE Group, Inc. Class A (NON) 3,745 110,964 RE/MAX Holdings, Inc. Class A 24,865 915,032 Road and rail (1.0%) Union Pacific Corp. 31,243 2,725,327 Semiconductors and semiconductor equipment (2.1%) Analog Devices, Inc. 6,122 344,791 Broadcom, Ltd. 8,269 1,205,207 Cavium, Inc. (NON) 10,889 537,590 Intel Corp. 12,928 391,460 Lam Research Corp. 12,378 945,679 Micron Technology, Inc. (NON) 62,023 666,747 ON Semiconductor Corp. (NON) 21,392 202,582 QUALCOMM, Inc. 17,735 895,972 Texas Instruments, Inc. 9,193 524,369 Software (3.9%) Adobe Systems, Inc. (NON) 9,713 915,159 Electronic Arts, Inc. (NON) 12,616 780,300 Microsoft Corp. 131,157 6,540,800 Oracle Corp. 12,550 500,243 salesforce.com, Inc. (NON) 19,796 1,500,537 TubeMogul, Inc. (NON) 16,601 215,149 Specialty retail (2.6%) Advance Auto Parts, Inc. 4,954 773,319 Five Below, Inc. (NON) 13,523 563,909 Gap, Inc. (The) (S) 28,059 650,408 GNC Holdings, Inc. Class A 5,009 122,019 Home Depot, Inc. (The) 18,964 2,539,090 Michaels Cos., Inc. (The) (NON) 11,128 316,369 Tiffany & Co. 3,896 277,980 TJX Cos., Inc. (The) 19,759 1,498,127 Ulta Salon, Cosmetics & Fragrance, Inc. (NON) 1,534 319,502 Technology hardware, storage, and peripherals (3.9%) Apple, Inc. 83,679 7,844,071 EMC Corp. 57,246 1,494,693 Hewlett Packard Enterprise Co. 40,138 668,699 HP, Inc. 40,138 492,493 Textiles, apparel, and luxury goods (1.1%) Hanesbrands, Inc. 34,848 1,011,637 NIKE, Inc. Class B 32,975 1,943,547 Tobacco (1.2%) Philip Morris International, Inc. 32,690 3,207,543 Water utilities (0.3%) American Water Works Co., Inc. 11,070 805,453 Total common stocks (cost $244,523,298) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $365) (Private) (F) (RES) (NON) 128 $328 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $6,955) (Private) (F) (RES) (NON) 2,208 6,260 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $16,334) (Private) (F) (RES) (NON) 3,209 14,700 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $23,689) (Private) (F) (RES) (NON) 4,654 21,320 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $13,286) (Private) (F) (RES) (NON) 2,420 11,957 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $40,105) (Private) (F) (RES) (NON) 5,222 36,094 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $112,481) (Private) (F) (RES) (NON) 39,467 101,233 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $142,232) (Private) (F) (RES) (NON) 49,906 128,009 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $206,805) (Private) (F) (RES) (NON) 72,632 186,125 Total convertible preferred stocks (cost $562,252) PURCHASED OPTIONS OUTSTANDING (0.0%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Jun-16/$181.00 $178,622 $97,383 Total purchased options outstanding (cost $528,216) SHORT-TERM INVESTMENTS (5.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.58% (d) Shares 5,991,075 $5,991,075 Putnam Short Term Investment Fund 0.44% (AFF) Shares 8,672,962 8,672,962 SSgA Prime Money Market Fund Class N 0.41% (P) Shares 211,000 211,000 U.S. Treasury Bills 0.31%, June 9, 2016 (SEGSF) $220,000 219,959 U.S. Treasury Bills 0.30%, May 26, 2016 (SEGSF) 21,000 20,998 U.S. Treasury Bills 0.30%, May 19, 2016 (SEGSF) 110,000 109,992 U.S. Treasury Bills 0.32%, May 12, 2016 (SEGSF) 260,000 259,989 U.S. Treasury Bills 0.28%, May 5, 2016 (SEGSF) 70,000 69,999 Total short-term investments (cost $15,555,918) TOTAL INVESTMENTS Total investments (cost $261,169,684) (b) FORWARD CURRENCY CONTRACTS at 4/30/16 (aggregate face value $16,828,828) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/15/16 $2,927,742 $2,790,891 $(136,851) Barclays Bank PLC Canadian Dollar Sell 7/21/16 686,066 655,748 (30,318) Swiss Franc Buy 6/15/16 622,010 603,830 18,180 Citibank, N.A. Euro Sell 6/15/16 5,578,068 5,368,359 (209,709) Credit Suisse International Canadian Dollar Sell 7/21/16 500,841 479,436 (21,405) Swiss Franc Sell 6/15/16 479,666 465,809 (13,857) Goldman Sachs International Euro Buy 6/15/16 765,534 726,954 38,580 HSBC Bank USA, National Association British Pound Sell 6/15/16 1,431,357 1,377,794 (53,563) JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/21/16 2,004,399 1,916,421 (87,978) State Street Bank and Trust Co. Euro Buy 6/15/16 1,846,362 1,712,083 134,279 Israeli Shekel Sell 7/21/16 738,797 731,503 (7,294) Total WRITTEN OPTIONS OUTSTANDING at 4/30/16 (premiums $397,528) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Jun-16/$176.00 $178,622 $66,115 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International units 797 $— 12/15/20 1 month USD-LIBOR-BBA minus 0.58% Russell 2000 Total Return Index $(1,006) JPMorgan Chase Bank N.A. baskets 7,622 — 7/16/16 (3 month USD-LIBOR-BBA plus 0.30%) A basket (JPCMPTMD) of common stocks 5,384 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $268,018,015. (b) The aggregate identified cost on a tax basis is $261,680,411, resulting in gross unrealized appreciation and depreciation of $31,268,661 and $16,799,692, respectively, or net unrealized appreciation of $14,468,969. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $736,455, or 0.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $5,693,535 $44,195,470 $41,216,043 $16,184 $8,672,962 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $5,991,075, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $5,828,636. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $547,814 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own and to enhance the returns on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $530,117 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $390,961 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $37,553,465 $— $110,587 Consumer staples 25,395,704 — — Energy 17,503,486 2,385,121 — Financials 41,319,360 1,115,258 119,842 Health care 31,939,442 — — Industrials 26,376,824 278,908 — Information technology 50,196,538 491,074 — Materials 9,361,594 1,479,795 — Telecommunication services 4,851,496 — — Utilities 9,511,503 — — Total common stocks Convertible preferred stocks — — 506,026 Purchased options outstanding — 97,383 — Short-term investments 8,883,962 6,672,012 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(369,936) $— Written options outstanding — (66,115) — Total return swap contracts — 4,378 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $191,039 $560,975 Equity contracts 102,767 67,121 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) Forward currency contracts (contract amount) OTC total return swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. Total Assets: OTC Total return swap contracts*# $— $— $— $— $— $— $— $5,384 $— 5,384 Forward currency contracts# — 18,180 — — — 38,580 — — 134,279 191,039 Purchased options# — 97,383 — 97,383 Total Assets $— $18,180 $— $— $97,383 $38,580 $— $5,384 $134,279 $293,806 Liabilities: OTC Total return swap contracts*# — 1,006 — — — 1,006 Forward currency contracts# 136,851 30,318 209,709 35,262 — — 53,563 87,978 7,294 560,975 Written options# — 66,115 — 66,115 Total Liabilities $136,851 $30,318 $209,709 $35,262 $66,115 $1,006 $53,563 $87,978 $7,294 $628,096 Total Financial and Derivative Net Assets $(136,851) $(12,138) $(209,709) $(35,262) $31,268 $37,574 $(53,563) $(82,594) $126,985 $(334,290) Total collateral received (pledged)##† $(120,991) $— $(159,981) $— $31,268 $— $— $(82,594) $121,000 Net amount $(15,860) $(12,138) $(49,728) $(35,262) $— $37,574 $(53,563) $— $5,985 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 28, 2016
